                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARIO TORRES,                                       Case No. 16-cv-06607-SI
                                   8                   Plaintiff,
                                                                                            ORDER DENYING REQUEST FOR
                                   9            v.                                          EXTENSION OF DEADLINE TO FILE
                                                                                            OPPOSITION TO MOTION FOR
                                  10    MIKE HANSEN, et al.,                                SUMMARY JUDGMENT
                                  11                   Defendants.                          Re: Dkt. No. 85
                                  12
Northern District of California
 United States District Court




                                  13          Defendants filed a motion for summary judgment on March 8, 2019. Plaintiff’s opposition

                                  14   to that motion originally was due on April 5, 2019, and the deadline was later extended at

                                  15   plaintiff’s request to May 31, 2019. See Docket No. 80. In extending the deadline to May 31, the

                                  16   court cautioned that “[n]o further extension of this deadline should be expected,” id. at 2, and

                                  17   explained in a footnote:
                                                      The court is concerned about the age of this case. During the course
                                  18                  of this action, plaintiff has ten times requested extensions or stays in
                                                      the proceedings. See Docket Nos. 13, 24, 29, 37, 54, 60, 63, 64, 73,
                                  19                  78. Although the court grants the requested extension of the deadline
                                                      to file the opposition to the motion for summary judgment, the
                                  20                  court’s patience with plaintiff’s repeated efforts to delay resolution
                                                      of this case has reached an end. This action will not be further
                                  21                  delayed.
                                  22   Docket No. 80 at 2 n.1. Those cautionary words apparently fell on deaf ears, as plaintiff now requests

                                  23   another extension of the deadline to file his opposition to the motion for summary judgment.

                                  24          In his current request for an extension of the deadline, plaintiff recounts some of his other

                                  25   litigation efforts and states that he is “diligently litigating many cases” and “does not have the

                                  26   ability to choose what he wants to litigate.” Docket No. 85 at 2. He is wrong: he does have the
                                  27   ability to choose what he litigates, and he has chosen to pursue other actions at this time rather

                                  28   than devoting time to this action. Plaintiff has already had twelve weeks to prepare his opposition.
                                   1   There is no reason to believe that, if the current request is granted, it will not be followed by even

                                   2   more requests for even more extensions in this action so that plaintiff can spend his time pursuing

                                   3   other litigation. Plaintiff’s choice to file new actions about other problems rather than to prepare

                                   4   his opposition in this pending action does not support further extending the deadline in this action.

                                   5   Plaintiff has not shown good cause for further extending the deadline to file his opposition to the

                                   6   pending motion for summary judgment. Accordingly, plaintiff’s request for an extension of the

                                   7   deadline to file his opposition to the motion for summary judgment is DENIED. Docket No. 85.

                                   8   The court will not entertain any more motions, requests or applications regarding the opposition

                                   9   deadline.

                                  10          Due to the press of other business, it will be about two weeks before the court will take up

                                  11   the motion for summary judgment. The court intends to turn its attention to the pending motion

                                  12   for summary judgment on June 25, and will consider any opposition to the motion for summary
Northern District of California
 United States District Court




                                  13   judgment that is on file at the courthouse by that date. Any opposition that arrives at the

                                  14   courthouse after June 25, 2019, will be disregarded.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 11, 2019

                                  17                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MARIO TORRES,
                                   4                                                          Case No. 16-cv-06607-SI
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        MIKE HANSEN, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on June 11, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Mario Torres
                                       4058 Treat Blvd.
                                  18   Concord, CA 94518
                                  19

                                  20
                                       Dated: June 11, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable SUSAN ILLSTON
                                  27

                                  28
                                                                                          3
